Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation antioxidant, and the claim also recites sterically hindered phenol which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10 is rejected for the recitation of “these” in line 1. For clarity, “these” should be replace with the specific things it represents such as the first and second polymers. 
Claim 10 is rejected for the recitation of “sheat” in line 2 which is believed should be correctly recited as “sheath”.
Claim 11 is rejected for the recitation of “these” in line 1. For clarity, “these” should be replace with the specific things it represents such as the first and second polymers. 
Claim 12 is rejected for the recitation of “these” in line 1. For clarity, “these” should be replace with the specific things it represents such as the first and second polymers. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation additives, and the claim also recites preferably a sterically hindered phenol, UB-stabilizers, pigments, dyes, fillers, matting agents, crosslinking agents, crystallization accelerators, lubricants, flame retardants, antistatics, hydrolysis stabilizers, plasticizers, impact strength modifiers, and/or fluoropolymers, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazono et al. (PG Pub. 2009/0182070).
Regarding claims 1-2, Miyazono et al. teach melt spun fibers containing a thermoplastic aliphatic polyketone as a first polymer and a second polymer a polyester with the polymers being in the form of two or more fiber components that are spatially separated from one another, but are interrelated among each other. It is noted the wherein clauses in claims 1 and 2 are not required by claims 1 and 2. 
Claims 1-2 and 4-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goethel et al. (PG Pub. 2003/0216509).
Regarding claims 1-2, Goethel et al. teach melt spun fibers containing a thermoplastic aliphatic polyketone as a first polymer and second polymer  (or wherein the second polymer or a polyester) with the polymers being in the form of two or more fiber components that are spatially separated from one another, but are interrelated among each other. It is noted the wherein clauses in claims 1 and 2 are not required by claims 1 and 2. Goethel et al. also teaches the fiber as a binder fiber and therefore the second polymer is at least 5 degrees Celsius higher than the aliphatic polyketone of the first component. 
Regarding claim 4, the thermoplastic aliphatic polyketone is an ethylene-/propylene-/CO-terpolymer. 
Regarding claim 5, the fiber contains an antioxidant [0125]. 
Regarding claim 6, the polyester is an aromatic aliphatic polyester homo or copolymer. 
Regarding claim 7,
Regarding claim 8, the first polymer and the second polymer are present as a polymer blend wherein one of the polymers forms a matrix and the other polymer is dispersed in the matrix in the form of fibrils [0133].
Regarding claim 9, the fibers are present in the form of an island-in-sea-fiber in which one polymer component is arranged in the form of fibrils in a polymer matrix component. 
Regarding claims 10-11, the polymers are present as core-sheath and the sheath as aliphatic polyketone and the core as aliphatic polyketone.
Regarding claims 12-13, the polymers are present as a side-by-side fibers with a fiber part of aliphatic polyketone and with another fiber part being contact therewith another aliphatic polyketone or polyester. 
Regarding claim 14, the polymers form core-sheath comprising a sheath made of thermoplastic ethylene-/propylene-/CO-terpolymer and a core made from polyester or another aliphatic polyketone wherein the mass of the sheath in in the claimed weight percent and the mass of the core is in the claimed weight percent and up to 5 percent by weight of total additives wherein the percentages relate to the total mass of the fibers [0133].
Regarding claim 15, the fibers are present as monofilaments in endless or cut form and combined in bundles. 
Regarding claim 16, Goethel et al. teach the fibers in a woven fabric or laid fabric. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazono et al. (PG Pub. 2009/0182070).
Regarding claim 3, Miyazono et al. teach aliphatic polyketone as a matrix polymer, but are silent regarding the claimed particles. However, Bruning et al. teach polysiloxane particles in a matrix polymer in order to provide very low sliding resistance and resist soiling and arrive at the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the polysiloxane particles in Miyazono et al. in order to provide very low sliding resistance and resist soiling and arrive at the claimed invention.
Claim 3 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goethel et al. (PG Pub. 2003/0216509).
Regarding claim 3, Goethel et al. teach aliphatic polyketone as a matrix polymer, but are silent regarding the claimed particles. However, Bruning et al. teach polysiloxane particles in a matrix polymer in order to provide very low sliding resistance and resist soiling and arrive at the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the polysiloxane particles in Goethel et al. order to provide very low sliding resistance and resist soiling and arrive at the claimed invention.

Regarding claims 17-21, Goethel et al. are teach the blends of his invention can be used in any number of end uses well known to those skilled in the art [0121]. The claimed method of making screen cloth, process belts, filter process belts, screen cloth, brushes, dryer belts, fluidization tapes, paper machine clothing or reinforcing concrete or a composite would have 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.